19-10194-mew         Doc 68   Filed 04/20/20 Entered 04/20/20 13:46:15             Main Document
                                           Pg 1 of 2



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK


    In re:                                                   CASE NO. 19-10194 (MEW)

                                                             CHAPTER 7
             JONATHON PATRICK CARROLL

                                                             HON. MICHAEL E. WILES
                        Debtor.



      ORDER, PURSUANT TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 2004 AND 9016,
               AUTHORIZING ISSUANCE OF SUBPOENAS FOR THE PRODUCTION
                  OF DOCUMENTS AND PRESERVING OBJECTION RIGHTS

         Upon the application (the “Application”) 1 of 497 Greenwich Street Lender LLC (“497

Lender”), a creditor of Jonathon Patrick Carroll, for an order, pursuant to Federal Rules of

Bankruptcy Procedure 2004 and 9016, authorizing 497 Lender to serve subpoenas on the

Responding Parties directing the production of documents relating to In re: Jonathon Patrick

Carroll, Case No. 19-10194 (Bankr. S.D.N.Y.) (MEW); and the Court having jurisdiction to

consider the Application and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

1334; and the legal and factual bases set forth in the Application having established just cause for

the relief granted herein; and after due deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

     1. The relief requested in the Application is GRANTED to the extent set forth herein.




1
       Capitalized terms not otherwise defined herein shall have the meaning given to them in the
Application.
19-10194-mew       Doc 68     Filed 04/20/20 Entered 04/20/20 13:46:15           Main Document
                                           Pg 2 of 2



    2. Pursuant to Federal Rules of Civil Procedure 2004 and 9016, 497 Lender is hereby

authorized to serve subpoenas (the “Subpoenas”) directing the production of documents,

substantially in the form attached hereto as Schedule I, upon each of the Responding Parties.

    3. To the extent necessary, 497 Lender’s rights are reserved to request additional documents

or oral examination based upon any information that may be revealed as a result of the discovery

obtained pursuant to this Order.

    4. Service of the Subpoenas shall be made in the manner specified in Federal Rule of Civil

Procedure 45, made applicable to this case by Federal Rule of Bankruptcy Procedure 9016.

    5. Service of the Subpoenas and the issuance of this Order are without prejudice to any rights

that each Responding Party may have with respect to the Subpoenas, including its rights to contest

the manner of service, object to the requests for documents, and to quash the Subpoenas.

    6. Service of a copy of the this Order shall be served with the Subpoenas.

    7. This Court shall retain jurisdiction to resolve all matters arising under or related to this

Order, and to interpret, implement, and enforce the provisions of this Order.



        April 20
Dated: _____________________, 2020
       New York, New York
                                              s/Michael E. Wiles
                                             ____________________________________
                                             HON. MICHAEL E. WILES
                                             UNITED STATES BANKRUPTCY JUDGE




2
